Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1:
The prior art by Shea et al. Patent No. US 9,570,901 discloses a system for mitigating arc flashes, the system comprising: a first low voltage power bus bar, a second low voltage power bus bar, and a third low voltage power bus bar each being substantially parallel to one another and separated by a first distance from one another [Fig. 1, three low voltage bus bars 6 are substantially parallel to one another and separated by some distance from one another]; at least a first and a second support bar substantially parallel to one another and separated by a second distance from one another, the at least first and second support bar being perpendicular to the first, second, and third low voltage power bus bars [Fig. 1, two support bars 56 and 58 are parallel to one another and separated by a second distance from one another, and perpendicular to the voltage bus bars 6]; and one arc flash mitigation switch [Fig. 1, 4].
However, the prior art does not disclose at least two arc flash mitigation switches, wherein: a first end of a first arc flash mitigation switch is electrically coupled to the first low voltage power bus bar; a first end of a second arc flash mitigation switch is electrically coupled to the third low voltage power bus bar; and a second end of the first arc flash mitigation switch and a second end of the second arc flash mitigation switch 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836